Citation Nr: 0942744	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-26 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for arthralgia of the 
right shoulder with degenerative osteophyte spurring of the 
acromio-clavicular joint as secondary to service-connected 
rheumatic heart disease.

2.  Entitlement to service connection for degenerative 
osteoarthritis of distal interphalangeal joints and mid 
carpal joints of the left hand as secondary to service-
connected rheumatic heart disease.

3.  Entitlement to service connection for degenerative 
changes with mid joint space narrowing and marginal 
osteophytosis of the right hip as secondary to service-
connected rheumatic heart disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1949 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2006, the Veteran requested a hearing before a 
Veterans' Law Judge at the local VA Regional Office.  To 
date, the Veteran has not been scheduled for the hearing he 
requested nor has he withdrawn his hearing request.  
Accordingly, a remand to schedule the requested hearing is 
required.  See 38 C.F.R. § 20.703 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should schedule the Veteran for a 
hearing before a Veterans' Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



